Citation Nr: 1502968	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-26 361	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO), which granted service connection for arthritis of the right elbow and assigned a noncompensable rating effective July 19, 2010.  This issue was remanded by the Board in September 2012 to obtain additional VA treatment records.  The case was remanded by the Board in June 2014 to obtain a copy of the March 2013 VA examination of the right elbow.

A copy of the March 2013 VA examination was subsequently added to the record.  Consequently, there has been substantial compliance with the June 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a RO hearing before a Decision Review Officer in August 2011, and a transcript of the hearing is of record.


FINDING OF FACT

The Veteran's right elbow disability is manifested by complaints of pain.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no greater, for the Veteran's arthritis of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.59, 4.71a, Diagnostic Code 5003 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2010, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection for arthritis of the right elbow was granted by rating decision in January 2011 and a noncompensable rating was assigned effective July 19, 2010, the date of claim.  The Veteran timely appealed the assigned rating.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the record after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations were obtained in December 2010 and March 2013.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2010 and March 2013 medical findings are sufficient for rating purposes because these evaluations provide current findings on the Veteran's right elbow.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his August 2011 RO hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2014) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from the Connecticut Department of Veterans Affairs.  The representative and the DRO asked questions about the symptomatology of the right elbow.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The case was subsequently remanded for additional development.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran has contended, including at his August 2011 RO hearing, that his right elbow disability is more severe than currently evaluated because it causes pain and difficulty lifting things.

As noted above, a January 2011 rating decision granted service connection for arthritis of the right elbow and assigned a 0 percent rating effective July 19, 2010, under Diagnostic Code 5003.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014). 

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5003 (2014). 

When flexion of the forearm of the minor extremity is limited to 45 degrees, a 40 percent evaluation may be assigned.  When limited to 55 degrees, a 30 percent evaluation is assignable.  When flexion is limited to 70 or 90 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 100 degrees, a 10 percent evaluation may be assigned.  When limited to 110 degrees, a noncompensable evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2014). 

A 40 percent evaluation is assignable for limitation of extension of the forearm of the minor extremity to 110 degrees.  A 30 percent evaluation may be assigned when extension is limited to 100 degrees.  When extension is limited to 90 or 75 degrees, a 20 percent evaluation may be assigned.  A 10 percent evaluation may be assigned when extension is limited to 60 or 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2014). 

Normal range of motion is between 0 degrees and 145 degrees for elbow flexion and between 0 degrees and 80 degrees for forearm pronation.  38 C.F.R. § 4.71, Plate I (2014).  

The record establishes that the Veteran is right-handed. 

VA treatment records dated from November 2010 through June 2012 do not include any treatment for a right elbow disability.

The Veteran complained on VA evaluation in December 2010 of left arm pain and of dropping things.  Physical examination revealed nonspecific and inconsistent tenderness without crepitation, effusion, instability, weakness, heat, abnormal movement or edema.  Range of motion was from 0 degrees of extension to 135 degrees of flexion.  Right elbow strength was normal.  The diagnosis was that there were no elbow abnormalities on physical examination.  

The Veteran testified at his RO hearing in August 2011 that he could not do things that he used to do, including lifting up his arm, because of pain in his right elbow and that it hurt to move his right elbow.  

On VA evaluation of the right elbow in March 2013, which included an in-person examination and a review of the record, the examiner reported that there were no flare-ups and no objective evidence of painful motion.  Range of motion was from 0 degrees of extension to 145 degrees of flexion, and the Veteran was able to perform repetitive testing without any loss of motion or function.  There was no evidence of tenderness or pain on palpation; there was no loss of strength, ankylosis, flail joint, fracture, or impairment of supination or pronation.  X-rays of the right elbow were considered unremarkable.  It was noted that the Veteran's right elbow did not affect his ability to work.  Traumatic arthritis of the elbow was diagnosed.

Based on the available evidence, the Veteran is entitled to a 10 percent initial rating, and no more, for the painful motion related to his right elbow disability.  This rating is assigned because the Veteran has contended, including at his August 2011 RO hearing, that he has painful motion of the right elbow, which has affected his ability to move the right arm.  Even though the March 2013 VA examination of the right elbow did not find evidence of painful motion, the Veteran is competent to report that his elbow joint motion is painful; and the Board finds his observations to be credible.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); also see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59 (2014).  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010).  As such, an initial rating of 10 percent is warranted for arthritis of the right elbow.

As there is no evidence of ankylosis of the elbow, flail joint, nonunion of the radius and ulna with flail false joint, impairment of the ulna, joint fracture, or impairment of supination or pronation, these diagnostic codes are not applicable to the current appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212, 5213 (2014).

The medical evidence also does not show right elbow symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for a rating in excess of 10 percent at any time during the appeal because there was no additional limitation of motion on repetitive testing on either of the above-noted VA evaluations.  

The Board has considered the possibility of staged ratings.  See Fenderson, supra.  The Board, however, concludes that the Veteran's service-connected right elbow disability has, based on the above evidence of record, been no more or less disabling during the appellate period.  Accordingly, staged ratings are inapplicable.   
The Board has also considered whether either of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disability at issue, but the medical evidence discussed above reflects that the disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2014).  There is also no evidence of frequent periods of hospitalization due to the 
service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for right elbow arthritis during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the 
service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  In fact, it was noted on VA evaluation in March 2013 that the right elbow disability to not cause any functional impairment.  Consequently, a TDIU issue is not before the Board.  


ORDER

Entitlement to an initial rating of 10 percent, but not higher, for arthritis of the right elbow is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


